NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GUSTAVO PURECO CALDERON, AKA                    No.    19-72548
Gustavo Pureco,
                                                Agency No. A090-082-799
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Gustavo Pureco Calderon, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for deferral of

removal under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo questions of law. Cerezo v. Mukasey,

512 F.3d 1163, 1166 (9th Cir. 2008). We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      The record does not support Pureco Calderon’s contention that the agency

failed to consider country conditions evidence. See Fernandez v. Gonzales, 439

F.3d 592, 603 (9th Cir. 2006) (petitioner did not overcome the presumption that the

BIA reviewed the record); see also Gonzalez-Caraveo v. Sessions, 882 F.3d 885,

894 (9th Cir. 2018) (no indication agency did not consider all the evidence when

assessing CAT claim). In addition, substantial evidence supports the agency’s

denial of CAT relief because Pureco Calderon failed to show it is more likely than

not he will be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see

also Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture

too speculative); Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010)

(generalized evidence of violence and crime in Mexico is insufficient to meet

standard for CAT relief).

      Pureco Calderon’s motion for a stay of removal (Docket Entry No.1) is

denied as moot.

      PETITION FOR REVIEW DENIED.



                                          2                                  19-72548